Case: 22-40083     Document: 00516524164         Page: 1     Date Filed: 10/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 22-40083                           October 27, 2022
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Sergio Eduardo Sanchez-Chavez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:14-CR-172-12


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Sergio Eduardo Sanchez-Chavez, federal prisoner # 22948-078 and
   proceeding pro se, pleaded guilty to conspiracy to possess, with intent to
   manufacture     and    distribute,   controlled   substances.    21        U.S.C.
   §§ 841(b)(1)(A), 846. He was sentenced in 2016 to, inter alia, 262-months’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40083      Document: 00516524164           Page: 2     Date Filed: 10/27/2022




                                     No. 22-40083


   imprisonment and five-years’ supervised release. Sanchez challenges the
   denial of his motion, pursuant to 18 U.S.C. § 3582(c)(1)(A), for
   compassionate release.
          Sanchez contends his asthma, in combination with new COVID-19
   variants and the conditions at the prison, constitute the requisite
   extraordinary and compelling reasons justifying early release. (For the first
   time on appeal, Sanchez asserts he was denied medical attention and his
   inhaler when he was previously infected with COVID-19. Because this issue
   and underlying facts were not before the district court, our court does not
   address this new issue. United States v. Thompson, 984 F.3d 431, 432 n.1 (5th
   Cir.), cert. denied, 141 S. Ct. 2688 (2021) (quoting Theriot v. Par. of Jefferson,
   185 F.3d 477, 491 n.26 (5th Cir. 1999) (“An appellate court may not consider
   new evidence furnished for the first time on appeal and may not consider
   facts which were not before the district court at the time of the challenged
   ruling.”)).)
          Denial of a compassionate-release motion is reviewed for abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A
   court abuses its discretion when it “bases its decision on an error of law or a
   clearly erroneous assessment of the evidence”. Id. (citation omitted). A
   court may modify a defendant’s sentence, after considering the applicable 18
   U.S.C. § 3553(a) sentencing factors, if “extraordinary and compelling
   reasons warrant such a reduction”. 18 U.S.C. § 3582(c)(1)(A)(i).
          The court found Sanchez’ fear of reinfection was not an extraordinary
   and compelling reason for release because: his asthma was controlled; he had
   been vaccinated against COVID-19; reinfections of vaccinated individuals
   were rare; and, at the time of the order, Sanchez was housed at a facility with
   no active COVID-19 cases among inmates and only three cases among staff.
   This decision was not based on an error of law or a clearly erroneous




                                           2
Case: 22-40083     Document: 00516524164          Page: 3   Date Filed: 10/27/2022




                                   No. 22-40083


   assessment of the evidence. E.g., Thompson, 984 F.3d at 433–35 (noting
   defendant could “point to no case in which a court, on account of the
   pandemic, has granted compassionate release to an otherwise healthy
   defendant with two, well-controlled, chronic medical conditions and who had
   completed less than half of his sentence”).
         AFFIRMED.




                                        3